DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2017/0300355 A1 to Noda et al. in view of U.S. Pub. No. 2006/0167736 A1 to Weiss. 
 
As to claim 1, Noda teaches a method, comprising: 
identifying a first activity a user is to complete using a computing resource (resources) (“...In the illustrations of FIG. 8A and FIG. 8B, it is assumed that the resources of an app are those obtainable from the corresponding app and OS. Task definition information corresponding to task information includes, but are not limited to, for example, as illustrated in FIG. 8A and FIG. 8B, a "task ID" for identifying a task, a "task name," a "task execution resource" used mainly in executing a task, and "task saving resources" that are resource information serving a supplementary role in executing a task, and may include, for example, a resource that hinders the execution of a task...The "task execution resource" is, but is not limited to, for example, a document file in the case of a task that creates a document, and the address information (for example, URL) of an approval system in the case of a task that approves application...The "task saving resources" include, but are not limited to, for example, the execution resources of a document creating app, the resources of a content such as reference material, what is entered in an entry form, and the position of a cursor in the case of a task that creates a document. Furthermore, the above-described resources of an app include, but are not limited to, for example, the position (screen position) and size of a Window and the number of an opened (displayed) page...” paragraphs 0103-0105); 
causing a client device operated by the user to output a first notification concerning the first activity (Pop-up Screen (a dialog screen) 70-1/702/70-3), the first notification including at least one first user interface element with which the user can interact to begin the first activity (causing the user 50 to input an operation of "YES" or "NO" on a pop-up screen (a dialog screen) 70-1 displayed on the display part 14 with the message that "LET'S START `APPLICATION FORM CREATION`.") (“...The display part 14 displays various kinds of setting screens and a screen for executing a task in the UI part 11, and displays a message or a pop-up screen at the time of saving or restoration...Next, example screens in the task switching process are described using drawings. FIG. 16A through FIG. 16F are diagrams illustrating (first through sixth) example screens in the task switching process. FIG. 16A and FIG. 16B illustrate example screens presented before the start of a task. FIG. 16A illustrates the case of explicitly causing the user 50 to input an operation of "YES" or "NO" on a pop-up screen (a dialog screen) 70-1 displayed on the display part 14 with the message that "LET'S START `APPLICATION FORM CREATION`." In the illustration of FIG. 16B, an execution resource such as a filename is explicitly written together on a pop-up screen 70-2. By thus displaying an execution resource, it is possible to facilitate recalling what kind of task it is...FIG. 16C illustrates an example screen for causing another task (for example, "Program Development") to be executed during execution of a task (for example, "Application Form Creation"). FIG. 16C illustrates the case of explicitly causing the user 50 to input an operation of "YES" or "NO" as a pop-up screen 70-3 with a message for causing another task to be executed. As a non-limiting example, this screen may be presented when a pre-scheduled time to execute a task is passed or in response to passage of a predetermined time since the saving of a task...As another example, in the illustration of FIG. 16E, a pop-up screen 70-5 on which a task to start is selected from among multiple tasks is illustrated. According to the pop-up screen 70-5 illustrated in FIG. 16E, a screen that explicitly causes the user 50 to select one of "Application Form Creation" and "Apparatus Purchase Procedure" is displayed with the message that "YOU CAN START FOLLOWING TASKS." The user 50 selects one and presses a START button to start or restore the selected task...In the illustration of FIG. 16F, a pop-up screen 70-6 on which a task that can be started is selected is illustrated. On the pop-up screen 70-6 of FIG. 16F, as many execution resources as the number of tasks are written together, and the user 50 can make a selection from them to restore and execute a corresponding task...” paragraphs 0045/0145/0146/0148/0149); 
determining an estimated amount of time ("required time") for the user to complete the first activity after beginning of the first activity (“...The task information analyzing part 21, for example, analyzes a time required for a single task, and if the task is one of tasks into which a time-consuming task is divided, analyzes from task information whether the task is individually completed but is not finished as work. For example, the task information analyzing part 21 refers to the subsequent task to analyze whether the presented task and the subsequent task are divisions. As a non-limiting example, with respect to a divisional task, the task information analyzing part 21 may include a parameter that indicates task identification information (for example, a task ID) before division in the information of the task and determine whether the task is a divisional task or not by comparing the pre-division task IDs of the presented task and the subsequent task... FIG. 9A is a diagram illustrating task information before division. FIG. 9B and FIG. 9C are (first and second) diagrams illustrating task information divided into two. The number of divisions is not limited to two, and may be three or more. In the illustration of FIG. 9A, task definition information before division includes, but is not limited to, a "task ID," a "task name," a "required time," a "task execution resource," and "task saving resources." In the illustrations of FIG. 9B and FIG. 9C, task definition information after division includes, but is not limited to, a "task ID," a "task name," a "required time," a "task execution resource," "task saving resources," a "pre-division task ID," and a "subsequent task ID."...In the illustration of FIG. 9A, with respect to a task (parent task) of a task ID "00000005," the required time is set to 10 hours. In this case, when the task is divided, a pre-division task ID and a subsequent task ID (a child task ID) are stored in the task information 31 as illustrated in FIG. 9B and FIG. 9C...” paragraphs 0047/0111/0112).
Noda is silent with reference to causing the client device to output an indication of the estimated amount of time in association with the first notification.  
Weiss teaches causing the client device to output an indication of the estimated amount of time in association with the first notification after beginning of the first activity (displaying on a display apparatus) (“...The invention comprises a method of displaying performance against a schedule, wherein the estimated time to completion is plotted against time in a two-dimensional chart ("CHART"). Time-to-completion is estimated periodically through the duration of project execution, and each such estimate creates a new point on the CHART. Points on the CHART are connected by a line which advances toward the time axis until it intersects the time axis upon project completion. A project manager or management team might decide after a project has been completed that a post-project review of schedule history is useful, particularly if business repercussions arose because the project did not meet its schedule objectives...If sufficient historical information on estimated completion dates is available to facilitate creating a CHART for the project, then the resulting display of schedule performance could provide a useful tool for retroactively evaluating performance of the project team, thereby guiding future business decisions on similar projects...A computer program that customizes a project schedule, comprising the steps of: retrieving from a database a project schedule, the project schedule containing at least one project task; receiving from an input device user input data, said user input data related at least to a time to complete status of the at least one project task; determining an estimated time of completion of the at least one project task based on the user input updates; generating an estimated time of completion schedule based on the project schedule and the estimated time of completion; and displaying on a display apparatus the project schedule and the estimated time of completion schedule simultaneously...” paragraphs 0009/0027/0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda with the teaching of Weiss because the teaching of Weiss would improve the system of Noda by providing a display apparatus for displaying tasks/projects to be executed and target completion times.

As to claim 2, Noda teaches the method of claim 1, further comprising: generating, by a computing system, the first notification in response to the computing system identifying the first activity; and sending, from the computing system to the client device, the first notification so as to cause the client device to output the first notification (“...In the illustration of FIG. 11, the management server 61 manages the task information 31 (for example, Task A and Task B) to be executed by a user, and transmits the task information 31 to the information processing apparatus 10 in accordance with a work status in the terminal. In the illustration of FIG. 11, the management server 61 manages the task information 31. Alternatively, however, the information processing apparatus 10 may store a task to be executed by a user...” paragraph 0122).  

As to claims 10 and 20, see the rejection of claim 1, expect for at least one processor, and at least one computer-readable medium.
Noda teaches at least one processor (“...The CPU 46 implements processes by controlling the processes of the whole computer, such as various kinds of operations and inputting data to and outputting data from hardware components, based on a control program such as an Operating System (OS) and an execution program stored in the primary storage 45. Various kinds of information necessary during execution of a program may be obtained from the secondary storage 44, and the results of execution may be stored in the secondary storage 44...” paragraph 0067); and 
at least one computer-readable medium (“...The primary storage 45 stores an execution program read from the secondary storage 44 by the CPU 46. The primary storage 45 is a Read Only Memory (ROM), a Random Access Memory (RAM), etc...” paragraph 0066).

As to claim 14, Noda teaches the system of claim 11, wherein: the system is configured to determine the estimated time; and the indication of the estimated time is included in the first notification that is sent from the system to the client device (Presenting Unit 37) (“...The target time setting unit 36 transfers the target completion time set for each of the tasks to the presenting unit 37 and the execution managing unit 38....The presenting unit 37 presents each of the tasks corresponding to the detected event and the target completion time of each of the tasks to a user. In the example, the presenting unit 37 displays each of the tasks corresponding to the detected event and the target completion time of each of the tasks on the electronic blackboard 14 as illustrated in FIG. 5. In this manner, the presenting unit 37 can display a task and a target completion time together on the electronic blackboard 14 on which an action against an event and a review result are posted...The presenting unit 37 may display each of the tasks corresponding to the detected event with a target completion time in a time series manner as illustrated in FIG. 5. In this manner, the presenting unit 37 enables a user to grasp an order of the tasks to be executed. The presenting unit 37 may display a mark or the like indicating the current time together on the time axis of tasks aligned in a time series manner. In this manner, the presenting unit 37 enables a user to grasp a time relation between the current time and a target completion time of a task...The presenting unit 37 may transmit each of the tasks and the target completion time to the terminal devices 18 and cause the terminal devices 18 to display them on the screen. In this manner, the presenting unit 37 can notify site workers and the like of a task to be executed and a target completion time...” paragraphs 0042-0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda with the teaching of Murata because the teaching of Murata would improve the system of Noda by providing a presenting unit for notifying site workers and the like of a task to be executed and a target completion time (Murata paragraph 0045).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0300355 A1 to Noda et al. in view of U.S. Pub. No. 2006/0167736 A1 to Weiss as applied to claims 2 and 10 above, and further in view of US. Pub. No. 2017/0185687 A1 to Pai et al.

As to claim 3, Noda as modified by Weiss teaches the method of claim 2, however it is silent with reference to generating the first notification in response to the computing system identifying a first event within a first system of record, the first event corresponding to the first activity; generating a second notification in response to the computing system identifying a second event within a second system of record, the second notification including at least one second user interface element with which the user can interact to begin a second activity corresponding to the second event; and causing the first notification and the second notification to be included within a same activity feed presented on a display of the client device.  
Pai teaches generating the first notification in response to the computing system identifying a first event within a first system of record, the first event corresponding to the first activity  (Event Notification 308); generating a second notification in response to the computing system identifying a second event within a second system of record (Event Notification 310), the second notification including at least one second user interface element with which the user can interact to begin a second activity corresponding to the second event; and causing the first notification and the second notification to be included within a same activity feed presented on a display of the client device (“...Additionally, content item 302 is displayed concurrently with activity feed 306 on both desktops 300A and 300B, thereby to provide a currently updated-list or history of content item events and user submitted messages. As such, the events that are specific to content item 302 are reflected essentially in real time as they occur on any device that has access to the content item 302. In this example, activity feed 306 includes event notifications 308 and 310, scroll button 316 for controlling displaying other event notifications, and interaction icon 312 for selectively displaying activity feed 306 (e.g., displaying or hiding activity feed 306). The event notifications are associated with the section of the content item that is being presented to the user. Activity feed 306 may further include a chat or message interface (not shown) that includes a text field for receiving messages from users or posting comments. Users may interact with a content item via activity feed 306. For example, a user may add a new comment to a content item or interact with an event such as like a comment, mark a comment as resolved, delete or restore another version, and the like...As shown in FIGS. 3A and 3B, activity feed 306 displays a list of events as event notifications 308 and 310. Each event notification corresponds to one or more events and displays event data associated with the one or more events. As illustrated, event notification 308 corresponds to a first event of a first user commenting on content item 302 and a second event of a second user commenting on the content item 302; the first and second events are both comment type events. The second event is associated with the first event because the second user made the comment to in response to the first user's comment. Event notification 308 accordingly illustrates event data of the first and second events because they are associated with each other. Event notification 308 illustrates event data of the first event such as the user icon of the first user, the content of the first user's comment, the time stamp of the first user's comment, as well as the version (e.g., v2) of content item 302. In addition, event notification 308 illustrates event data of the second event such as the user icon of the second user, the content of the second user's comment, the time stamp of the second user's comment, as well as the version (e.g., v3) of content item 302...Furthermore, event notification 310 corresponds to a third event of the second user editing content item 302 and a fourth event of the first user viewing the edits made by the second user. The fourth event is a view-type event and is associated with the third event that is an edit-type event because the first user has viewed the edits made by the second user. Event notification 310 illustrates event data of the third event such as the user icon of the second user who edits the content item, the details of the edits, the time stamp of the edits, as well as the content item version (e.g., v3) associated with the edits. In addition, event notification 310 illustrates event data of the fourth event such as the user icon of the first user who has viewed the edits made by the second user, the time stamp of the first user viewing the edits, as well as the content item version (e.g., v3) associated with the edits. Additionally, as shown in FIGS. 3A-B, within each event notification, event data of events is presented chronologically according to the time stamps associated with the events. Additional event notifications that are older or newer in time, or associated with other sections of the content item can be viewed by scrolling up or down using scroll button 316. In addition, as different users may retrieve, create, and/or work on different versions of a content item, the concurrent display of event notifications associated with different versions of a content item provides users with a more complete view of the overall history and development of the content item...Similarly, FIGS. 4A and 4B show content item 302 being displayed on desktop 300A to the first user and on desktop 300B to the second user reflecting changes made by a third user. In this example, event notification 408 corresponds to the first event of a first user commenting on content item 302, the second event of a second user commenting on content item 302, and a fifth event of the third user commenting on content item 302. The first and second events are described previously with respect to FIGS. 3A and 3B. The first, second, and fifth events are all comment-type events. The fifth event is associated with the second event because the third user made the comment in response to the second user's comment corresponding to the second event. Similar to event notification 308 shown in FIGS. 3A and 3B, event notification 408 accordingly illustrates event data of the first, second, and fifth events because they are associated with each other. In addition to the event data of first and second events shown in event notification 308 in FIGS. 3A and 3B, event notification 408 further illustrates event data of the fifth event such as the user icon of the third user, the content of the third user's comment, the time stamp of the third user's comment, as well as the version (e.g., v4) of the content item 302...Furthermore, event notification 410 corresponds to the third event of the second user editing content item 302, the fourth event of the first user viewing the edits made by the second user, and a sixth event of the third user viewing the edits made by the second user. The third and fourth events are described previously with respect to FIGS. 3A and 3B. The sixth event is a view-type event and is associated with the third event that is an edit-type event because the third user has viewed the edits made by the second user. Similar to event notification 310 shown in FIGS. 3A and 3B, event notification 410 illustrates event data of the third event, of the fourth event, as well as of the sixth event because they are associated with each other. In addition to the event data of the third and fourth events shown in event notification 310 in FIGS. 3A and 3B, event notification 410 further illustrates event data of the sixth event such as the user icon of the third user who has viewed the edits made by the second user, the time stamp of the third user viewing the edits, as well as the content item version (e.g., v3) associated with the edits...” paragraphs 0036-0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda and Weiss with the teaching of Pai because the teaching of Pai would improve the system of Noda and Weiss by providing an activity feed 306 that includes plural event notifications of content item that would be viewed by scrolling up or down using scroll button.

As to claim 12, see the rejection of claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2017/0300355 A1 to Noda et al. in view of U.S. Pub. No. 2006/0167736 A1 to Weiss as applied to claims 2 and 11 above, and further in view of US. Pat. No. 11,238,380 B2 issued to Perry et al.
 
As to claim 4, Noda as modified by Weiss teaches the method of claim 2, however it is silent with reference to receiving, by the computing system and from the client device, a request for a time estimate to complete the first activity indicated by the first notification; and sending, from the computing system to the client device, the indication of the estimated time so as to cause the client device to output the indication in association with the first notification.  
Perry teaches receiving, by the computing system and from the client device, a request for a time estimate to complete the first activity indicated by the first notification (task management interface 800 may provide, upon request via interface 800); and sending, from the computing system to the client device, the indication of the estimated time so as to cause the client device to output the indication in association with the first notification (an additional window or popup window (not shown in figures) may appear displaying details for a particular task including a creation time, a time of assignment, a time that the assigned employee began the task, a time of reassignment (if any), times and durations of delays, a completion time of task steps) (“...In some embodiments, task management interface 800 may provide, upon request via interface 800, additional details for particular tasks including, for example, details for completion or progress of each step of the task since the task began up to the current time (real-time). In some embodiments, interface 800 may provide or more configurable alerts to the task requester and/or dispatcher, if the employee does not complete the task within a predetermined period of time, or if the employee is determined to be in a location of the facility that is inconsistent with the pending assigned task...In some embodiments, an additional window or popup window (not shown in figures) may appear displaying details for a particular task including a creation time, a time of assignment, a time that the assigned employee began the task, a time of reassignment (if any), times and durations of delays, a completion time of task steps, and any other milestones that are associated with one or more timestamps that can be...In some embodiments, task management interface 800 may include a button for creating a new task, such as interface element 804. Upon receiving a selection of interface element 804, network server 160 may generate information for displaying task creation interface 900, as illustrated in FIG. 9...” Col. 18 Ln. 34-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda and Weiss with the teaching of Perry because the teaching of Perry would improve the system of Noda and Weiss by allowing users to request and receive notification of expected completion times.
As to claim 13, see the rejection of claim 4 above.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.  2017/0300355 A1 to Noda et al. in view of U.S. Pub. No. 2006/0167736 A1 to Weiss as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2019/0180218 A1 to Vigneswaran.
 
As to claim 5, Noda as modified by Weiss teaches the method of claim 1, however it is silent with reference to wherein determining the estimated time further comprises: determining that the first activity is a first type of activity; and
determining a stored value associated with the user and an indicator of the first type of activity; and using the stored value to determine the estimated amount of time.  
Vigneswaran teaches determining the estimated time further comprises: determining that the first activity is a first type of activity (plurality of work stages) (“...The task scheduling server can also generate a project schedule that includes the plurality of work stages arranged into an estimated project timeline. The estimated project timeline may include one or more parallel sub-timelines. The project timeline and sub-timelines can be defined based on dependent stage relationships that define how individual work stages are dependent on one another (e.g. when a particular stage must be completed before a subsequent, dependent stage can begin). Accordingly, work stages that may be completed independent from one another may be scheduled to occur simultaneously or during an overlapping time period...” paragraph 0059); 
determining a stored value (weighting criteria) associated with the user and an indicator of the first type of activity; and using the stored value to determine the estimated amount of time (“...In some embodiments, the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the processor of the task scheduling server is configured to select the assigned user by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score...In some embodiments, the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the assigned user is selected by the server by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score..” paragraphs 0018/0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda and Weiss with the teaching of Vigneswaran because the teaching of Vigneswaran would improve the system of Noda and Weiss by providing a technique for selecting the optimal worker to perform a particular task.

As to claim 6, Noda as modified by Weiss teaches the method of claim 5, however it is silent with reference to wherein the stored value represents a first weighting factor, and the method further comprises: determining a first baseline time estimate based at least in part on a parameter of first content associated with the first activity (highest weighted score); and applying the first weighting factor to the first baseline time estimate to determine the estimated amount of time.  
Vigneswaran teaches wherein the stored value represents a first weighting factor, and the method further comprises: determining a first baseline time estimate based at least in part on a parameter of first content associated with the first activity; and applying the first weighting factor to the first baseline time estimate to determine the estimated amount of time (“...In some embodiments, the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the processor of the task scheduling server is configured to select the assigned user by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score...In some embodiments, the plurality of project criteria include a plurality of weighting criteria, the plurality of weighting criteria including a timing weight, a cost weight, and a quality weight; each availability response includes a proposed cost and a proposed completion time for the particular work stage; and the assigned user is selected by the server by: determining, for each local potential user, a weighted user score based on the proposed cost, the proposed completion time, and user quality data stored in the user profile for that local potential user using the plurality of weighting criteria; and selecting the assigned user as the local potential user having the highest weighted score..” paragraphs 0018/0028).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Noda and Weiss with the teaching of Vigneswaran because the teaching of Vigneswaran would improve the system of Noda and Weiss by providing a technique for selecting the optimal worker to perform a particular task.
 
As to claims 15 and 16, see the rejection of claims 5 and 6 respectively.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-16 and 20 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES E ANYA/Primary Examiner, Art Unit 2194